 1

 2

 3
     40 E. Rio Salado Pkwy., Suite 425
     Tempe, AZ 85281
 4
     Telephone: (480) 733-6800
     Fax: (480) 733-3748
 5
     efile.dockets@davismiles.com
 6   Pernell W. McGuire – SBN 015909
     M. Preston Gardner – SBN 029868
 7   Attorneys for Debtor

 8                      IN THE UNITED STATES BANKRUPTCY COURT
 9                                FOR THE DISTRICT OF ARIZONA
10
     In re:                                        In Chapter 11 Proceedings
11
     GREEN FUEL TECHNOLOGIES, LLC,                 Case No.: 2:17-bk-00594-BMW
12

13                                       Debtor.   RESPONSE TO UNITED STATES
                                                   TRUSTEE’S MOTION FOR DISMISSAL
14                                                 OR CONVERSION OF CASE AND UMB
15
                                                   BANK’S JOINDER

16            Green Fuel Technologies, LLC, the Reorganized Debtor in the above-captioned
17
     Chapter 11 case (the “Debtor”), by and through undersigned counsel, hereby responds to the
18
     United States Trustee’s Motion for Status Hearing; to Compel Filing of Post-Confirmation
19

20   Reports and Payment of Quarterly Fees; for Entry of Judgment for Unpaid Fees; and/or for

21   Dismissal or Conversion of Case [Dkt. #238] (the “UST Motion”), as well as the Joinder in
22
     United States Trustee’s Motion and Request for Order Compelling Debtor to Immediately
23
     Comply with the Plan [Dkt. #242] (the “Joinder”). In support hereof, the Debtor represents
24

25   as follows:
26

27

28                                                                                                1

Case 2:17-bk-00594-BMW          Doc 247 Filed 11/07/18 Entered 11/07/18 16:08:20      Desc
                                 Main Document    Page 1 of 5
 1          1.     The United States Trustee filed its motion because the Debtor fell behind in its
 2
     filing of post-confirmation reports and payment of quarterly fees. UMB Bank joined the
 3
     Trustee’s Motion due to the Debtor’s failure to provide certain financial records and access
 4

 5   to UMB’s collateral. The Debtor believes that it has resolved the Trustee’s objection, and
 6
     that it will be able to resolve UMB Bank’s concerns within thirty (30) days, if not sooner.
 7
            2.     On or about September 24, 2018, the Debtor filed its post-confirmation
 8

 9
     reports for the first and second quarters of 2018, and paid the outstanding quarterly fees.

10   Moreover, the Debtor is preparing its third quarterly report for 2018 and will file it before
11
     the hearing on the Trustee’s motion.
12
            3.     The Trustee further questions why the Debtor has not yet sought a final decree
13

14   and suggests that it may be because the Debtor is not in a position to assert that it has
15
     substantially consummated the plan. That is not accurate. As the Debtor’s post-
16
     confirmation operating reports demonstrate, the debtor has substantially consummated the
17

18   plan. However, the Debtor has not been able to fully comply with the terms of the Plan with

19   respect to payment of counsel to the Debtor’s administrative claim. The Firm has agreed to
20
     voluntarily modify its treatment under the plan, and agreed with the Debtor as part of that
21
     modification that the case would remain open until additional payments under the parties’
22

23   agreement were made. At this point, the Debtor fully anticipates seeking a final decree in
24
     January 2019.
25

26

27

28                                                                                                   2

Case 2:17-bk-00594-BMW        Doc 247 Filed 11/07/18 Entered 11/07/18 16:08:20             Desc
                               Main Document    Page 2 of 5
 1          4.     Around October 15, 2018, the Debtor sent financial records to UMB Bank,
 2
     including its 2017 tax return, K-1s for John Casey and Kelly Casey, and payment vouchers.
 3
     There was some confusion regarding the exact financial records the Debtor was required to
 4

 5   provide to UMB Bank, and the Debtor is in the process of gathering its past financial
 6
     statements for turnover to UMB Bank and will provide its financial statements to UMB
 7
     Bank on a monthly basis moving forward.
 8

 9
            5.     Debtor asserts that access for UMB Bank’s inspection of its collateral has

10   always been available and, to the knowledge of Debtor’s principal, has never been denied to
11
     UMB Bank. Debtor will continue to provide access for inspection of UMB Bank’s
12
     collateral upon reasonable notice.
13

14          6.     It is important to note that the Debtor has made its monthly payments to UMB
15
     Bank as required by the Plan. As the monthly payments are arguably the most important
16
     part of the Debtor’s post-confirmation obligations, the Debtor asserts that it has
17

18   substantially complied with the confirmed Plan. Moreover, the Debtor is in the process of

19   remedying its few remaining financial reporting obligations and asserts that it will monitor
20
     its financial reporting more closely and ensure that it fully complies moving forward.
21
            WHEREFORE, the Debtor respectfully requests that the Court deny the relief requested
22

23   in the UST Motion and Joinder, and for such further relief as is just.
24
     ///
25
     ///
26

27

28                                                                                                  3

Case 2:17-bk-00594-BMW         Doc 247 Filed 11/07/18 Entered 11/07/18 16:08:20           Desc
                                Main Document    Page 3 of 5
 1       RESPECTFULLY SUBMITTED this 7th day of November, 2018.
 2
                                       DAVIS MILES MCGUIRE GARDNER, PLLC
 3
                                       /s/ M. Preston Gardner
 4                                     Pernell W. McGuire
                                       M. Preston Gardner
 5
                                       Attorney for Debtor
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                 4

Case 2:17-bk-00594-BMW   Doc 247 Filed 11/07/18 Entered 11/07/18 16:08:20   Desc
                          Main Document    Page 4 of 5
 1   I certify that on November 7, 2018, I electronically filed the foregoing RESPONSE TO
 2
     UNITED STATES TRUSTEE’S MOTION FOR DISMISSAL OR CONVERSION OF
     CASE AND UMB BANK’S JOINDER with the Clerk of the Court for the United States
 3   Bankruptcy Court by using the CM/ECF system.
 4
     I further certify that parties of record in this case who either are registered CM/ECF users, or
 5   who have registered for electronic notice, or who have consented in writing to electronic
     service, will be served through the CM/ECF system.
 6

 7   I further certify that some of the parties of record in this case have not consented to electronic
     service. I have caused a copy of the foregoing document to be placed in the U.S. Mail, First
 8   Class, postage-prepaid to:
 9
            Amanda Cartwright
10          Bryan Cave, LLP
11
            2 N. Central Ave., #2200
            Phoenix, AZ 85004
12
     By:    /s/ Joan Stoner
13
            Joan Stoner
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                                                        5

Case 2:17-bk-00594-BMW         Doc 247 Filed 11/07/18 Entered 11/07/18 16:08:20               Desc
                                Main Document    Page 5 of 5
